DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-12, 15, 16 and 21-35 are allowed.
            The following is an examiner’s statement of reasons for allowance: Independent claims 10, 26, 29 and 31 identify the uniquely distinct feature of each of the low and high tone/volume control mechanisms is configured to be set to one of a predetermined number of tone/volume control levels, the method  further comprising identifying tone/volume control level settings, matching the settings to a corresponding frequency response curve and amplifying a received input signal into a microphone in accordance with the frequency response curve in combination with all the disclosed limitations of claim s 10, 26, 29 and 31.
The closest prior art, Menz] et al. (US 9204231B1) discloses a hearing aid with independent volume control with a high tone/volume control mechanism and a low tone/volume control mechanism and detecting a change in high tone/volume control level at the high tone/volume control mechanism, detecting a change in low tone/volume control level at the low tone/volume control mechanism and adjusting the treble and bass frequency amplification response of the electronic device in response to the detected changes in the high tone/volume control levels; Shennib (US 9805590B2) discloses an electronic device comprising: a processor; a memory, a wireless transceiver configured to communicate with external audio sources and external controllers, a rocker switch coupled to the processor; Dundas (US 20140029776) discloses a hearing aid comprising a rocker switch for adjusting parameters of a hearing aid;  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653 
24 February 2022